DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/23/2021, have overcome the grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The indicated rejections have been withdrawn. 

Election/Restrictions
Claims 1-16 were constructively elected by original presentation for prosecution on the merits in the Office Action mailed 1/28/2021, while Claims 17 and 18 were withdrawn from consideration as being directed to a non-elected invention.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 17 and 18 directed to an invention non-elected without traverse.  Accordingly, claims 17 and 18 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claims 17 and 18 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Takeuchi et al and Wegele et al represent the nearest prior art.  The prior art fails to disclose or fairly suggest a wet strength fiber-containing substrate as claimed in Claim 1 wherein the substrate comprises fibers, at least one binder, a salt or complex of polyvalent metal cation with at least 1 amphoteric amine, which is a compound which may react both as Bronsted acid and as Bronsted base, and at least one moistening agent, wherein the at least one binder comprises at least one polysaccharide having at least one acid-containing residue.  Since the product neither anticipated nor obvious, the method of making the product as claimed in Claim 14 is also not anticipated or obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748